DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1, 2, and 4-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1, 2, and 4-7 are directed toward a process (method). Claims 8-14 are directed toward an apparatus (system). Claims 15-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1, 2, and 4-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 8 and 15 are directed specifically to the abstract idea of identifying the best, shortest, or most comprehensive paths for a user to obtain a target role (based on the user's current career placement, skills, education, and/or the like and other users' career trajectories that have transitioned into the target role).  
Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, a platform (computer system), and computer program product comprising: 
obtaining, by a device, a set of knowledge graph embeddings, the knowledge graph embeddings representing current skillset data, the current skillset data including a career parameter; 
receiving, by the device, input identifying a target skillset for a user; 
determining, by the device, a career vector set based on vector triples in the embedding space; 
determining, by the device, the number of vectors in each career parameter; 
determining, by the device, a similarity score between each vector in a first career parameter and each vector in a second career parameter; 
clustering, by the device, the vectors based on the similarity scores to generate a plurality of skill groups; 
generating, by the device, a directed network graph based on the cluster, the directed network graph representing links between the plurality of skill groups; 
determining, by the device, a weighting score for each edge in the directed network graph based on a sequence of the vectors and based on the clusters; and 
identifying, by the device, one or more optimum paths between a current skillset associated with the user and the target skillset based on the weighted scores.
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
Dependent claims 2, 4-7, 9-14, and 16-20 provide further details to the abstract idea of claims 1, 8 and 15 regarding the received data; therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 8 and 15. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1, 2, and 4-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “device”, a “user device”, “processors”, “platform”, and “a non-transitory computer-readable medium storing instructions”; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2, 4-7, 9-14, and 16-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1, 2, and 4-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “device”, a “user device”, “processors”, “platform”, and “a non-transitory computer-readable medium storing instructions”; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning 
Dependent claims 2, 4-7, 9-14, and 16-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 15, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1, 2, and 4-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1, 2, and 4-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schreiber et al. (US 2017/0236095 A1).
As per independent Claim 1, Schreiber discloses a method, comprising: 
obtaining, by a device, a set of knowledge graph (directed graph) embeddings, the knowledge graph embeddings representing current skillset data, the current skillset data including a career parameter (See at least Para 0042, 0060-0061, 0066-0069, and 0078-0082); 
receiving, by the device, input identifying a target skillset for a user (See at least Figs.7A-7G, Para 0046-0049, and Para 0066-0069); 
determining, by the device, a career vector set based on vector triples in the embedding space (See at least Para 0066-0069, Para 0085-0088, Para 0091-0095, and Para 0099); 
determining, by the device, the number of vectors in each career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095);
determining, by the device, a similarity score between each vector in a first career parameter and each vector in a second career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095); 
clustering, by the device, the vectors based on the similarity scores to generate a plurality of skill groups (See at least Para 0066-0069 and Para 0085-0088); 
generating, by the device, a directed network graph based on the cluster, the directed network graph representing links between the plurality of skill groups (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088); 
determining, by the device, a weighting score for each edge in the directed network graph based on a sequence of the vectors and based on the clusters (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088); and 
identifying, by the device, one or more optimum paths between a current skillset (profession) associated with the user and the target skillset (profession) based on the weighted scores (See at least Figs.7A-7G, Para 0020-0029, Para 0049-0050, Para 0066-0069, and Para 0089-0095).  
As per Claim 2, Schreiber discloses generating the knowledge graph on a data set that includes resume data from a plurality of users; 61PATENTDocket No. 0095-0582generating, based on the knowledge graph, a plurality of vectors for the plurality of users; and generating a respective career representation for each of the plurality of users, wherein each career representation includes one or more vectors of the plurality of vectors (See at least Para 0085-0088, Para 0091-0095, and Para 0099).  
As per Claim 3, Schreiber discloses wherein generating the plurality of vectors comprises: generating the plurality of vectors using a machine learning model on the knowledge graph (See at least Para 0066-0069, Para 0091-0095, and Para 0099).  
As per Claim 4, Schreiber discloses wherein obtaining the set of knowledge graph embeddings comprises: receiving current skillset data; creating a knowledge graph based on the current skillset data, and converting the knowledge graph to the embedding space (See at least Figs.7A-7G, and Para 0066-0069).  
As per Claim 5, Schreiber discloses receiving user request data, and determining a subset of the career parameters based on the user request data (See at least Figs.7A-7G, Para 0020-0029, Para 0066-0069, and Para 0089-0095).  
As per Claim 6, Schreiber discloses automatically generating a descriptive analysis of the one or more optimum paths, wherein the descriptive analysis of the one or more paths identifies at least one of: 62PATENTDocket No. 0095-0582 a graphical representation of the one or more paths, an estimated path length for each of the one or more paths, one or more links of statistical interest included in the one or more paths, an estimated difficulty of each of the one or more paths, or a frequency of occurrence of each of the one or more paths (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088).
As per Claim 7, Schreiber discloses wherein generating the one or more optimal paths comprises: generating the one or more optimal paths using at least one of: Dijkstra's algorithm, or a breadth-first search (See at least Para 0051-0055, 0085-0088, Equivalent algorithms disclose for determining best path between nodes (career path) for user).
As per independent Claim 8, Schreiber discloses a skill acquisition platform, comprising: 
one or more memories (Fig.1, Database); and 
one or more processors, communicatively coupled to the one or more memories (Fig.1, Processing Unit), configured to: 
obtain a set of knowledge graph embeddings, the knowledge graph embeddings representing current skillset data, the current skillset data including a career parameter (See at least Para 0042, 0060-0061, 0066-0069, and 0078-0082);
identify a target skillset for a user (See at least Figs.7A-7G, Para 0046-0049, and Para 0066-0069);
determine a career vector set based on vector triples in the embedding space (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095);
determine the number of vectors in each career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095);
determine a similarity score between each vector in a first career parameter and each vector in a second career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095); 63PATENTDocket No. 0095-0582
cluster the vectors based on the similarity scores to generate a plurality of skill groups (See at least Para 0066-0069 and Para 0085-0088);
generate a directed network graph based on the cluster, the directed network graph representing links between the plurality of skill groups (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088);
determine a weighting score for each edge in the directed network graph based on a sequence of the vectors and based on the clusters (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088); and 
identify one or more optimum paths between a current skillset associated with the user and a target skillset based on the weighted scores (See at least Figs.7A-7G, Para 0020-0029, Para 0066-0069, and Para 0089-0095).
As per Claim 9, Schreiber discloses wherein the one or more processors, when determining the similarity score between each vector in the first career parameter and each vector in the second career parameter, are configured to: 
determine a first set of vector distances between each of the vectors in the first career parameter and each of vectors in the first career parameter (See at least Para 0085-0088); 
determine a second set of vector distances between each of the vectors in the first career parameter and each of vectors in the first career parameter (See at least Para 0085-0088); 
determine a third set of vector distances between each of the vectors in the first career parameter and each of vectors in the first career parameter (See at least Para 0085-0088); 
rank vector distances in the first set of vector distances, the second set of vector distances, and the third set of vector distances from least to greatest or greatest to least (See at least Para 0085-0088); and 
perform a summation of the ranked vector distances from least to greatest or greatest to least
As per Claim 10, Schreiber discloses wherein the one or more processors, when obtaining the set of knowledge graph embeddings, are configured to: receiving current skillset data; creating a knowledge graph based on the current skillset data, and converting the knowledge graph to the embedding space (See at least Figs.7A-7G, and Para 0066-0069) 
As per Claim 11, Schreiber discloses wherein the one or more processors are further configured to: generate a descriptive analysis of the one or more optimal paths that identifies at least one of: a graphical representation of the one or more optimal paths, an estimated path length for each of the one or more optimal paths, one or more links of statistical interest included in the one or more optimal paths, an estimated difficulty of each of the one or more optimal paths, or a frequency of occurrence of each of the one or more optimal paths (See at least Figs.7A-7G, Para 0020-0029, Para 0066-0069, and Para 0089-0095). 
As per Claim 12, Schreiber discloses wherein the one or more processors are further configured to: automatically transmit, to the user device, an instruction to display a visual representation of the one or more optimal paths (See at least Figs.7A-7G, Para 0020-0029, Para 0066-0069, and Para 0089-0095).  
As per Claim 13, Schreiber discloses wherein vectors of the first career parameter and the second career parameter comprise at least one of: a user vector, a skill vector, an experience vector, an industry vector, an education vector, or a certification vector (See at least Para 0066-0069, Para 0091-0095, and Para 0099).  
As per Claim 14, Schreiber discloses wherein the one or more processors, when generating the one or more optimal paths, are configured to: identify the one or more paths using at least one of: Dijkstra's algorithm, or a breadth-first search (See at least Para 0051-0055, 0085-0088, Equivalent algorithms disclose for determining best path between nodes (career path) for user).  
As per independent Claim 15, Schreiber discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more 
obtain a set of knowledge graph embeddings, the knowledge graph embeddings representing current skillset data, the current skillset data including a career parameter (See at least Para 0042, 0060-0061, 0066-0069, and 0078-0082);
determine a career vector set based on vector triples in the embedding space (See at least Para 0066-0069, Para 0085-0088, Para 0091-0095, and Para 0099);
determine the number of vectors in each career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095);  
determine a similarity score between each vector in a first career parameter and each vector in a second career parameter (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095);  
cluster the vectors based on the similarity scores to generate a plurality of skill groups (See at least Para 0066-0069 and Para 0085-0088);
generate a directed network graph based on the cluster, the directed network graph representing links between the plurality of skill groups (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088);
determine a weighting score for each edge in the directed network graph based on a sequence of the vectors and based on the clusters (See at least Figs.7A-7G, Para 0066-0069, and Para 0085-0088)
identify one or more optimum paths between a current skillset associated with the user and a target skillset based on the weighted scores (See at least Figs.7A-7G, Para 0020-0029, Para 0049-0050, Para 0066-0069, and Para 0089-0095); and 
automatically generate a descriptive analysis of the one or more optimal paths that identifies at least one of: a graphical representation of the one or more optimal paths, an estimated path length for each of the one or more optimal paths, 67PATENTDocket No. 0095-0582one or more links of statistical interest included in the one or more optimal paths, an estimated difficulty of each of the one or more optimal paths, or a 
As per Claim 16, Schreiber discloses wherein the one or more instructions, that cause the one or more processors to generate a similarity score between each vector in the first career parameter and each vector in the second career parameter, cause the one or more processors to: 
determine vector distances between each of the vectors in the first career parameter and each vector in the second career parameter (See at least Para 0085-0088);
rank the vector distances from least to greatest or greatest to least (See at least Para 0085-0088);
determine weighted averages based on the ranked vector distances, wherein the weighted averages represent skill distances between the first career parameter and the second career parameter (See at least Para 0085-0088);
perform a summation of the weighted averages from least to greatest or greatest to least (See at least Para 0085-0088); and 
divide the summation by a quantity of the weighted averages to generate the similarity score (See at least Para 0066-0069, Para 0085-0088, and Para 0091-0095).   
As per Claim 17, Schreiber discloses wherein the one or more instructions, that cause the one or more processors to obtain the set of knowledge graph embeddings, cause the one or more processors to: 68PATENTDocket No. 0095-0582receiving current skillset data; creating a knowledge graph based on the current skillset data, and converting the knowledge graph to the embedding space (See at least Figs.7A-7G, and Para 0066-0069).  
As per Claim 18, Schreiber discloses wherein the one or more instructions, when executed by the one or more processors, cause the one or more
As per Claim 19, Schreiber discloses wherein vectors of the first career parameter and vectors of the second career parameter comprise at least one of: a user vector, a skill vector, an experience vector, an industry vector, an education vector, or a certification vector (See at least Para 0066-0069, Para 0091-0095, and Para 0099).  
As per Claim 20, Schreiber discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate the knowledge graph on a data set that includes resume data from a plurality of users; 69PATENTDocket No. 0095-0582generate, based on the knowledge graph, a plurality of vectors for the plurality of users; and generate the respective career representation for each of the plurality of users, wherein each career representation includes one or more vectors of the plurality of vectors (See at least Para 0085-0088, Para 0091-0095, and Para 0099).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

November 5, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629